UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7747


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS DARNELL PICKETT, a/k/a Eric Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:09-cr-00178-GRA-1)


Submitted:   February 25, 2016               Decided:    March 2, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcus Darnell Pickett, Appellant Pro Se.    Elizabeth Jean
Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marcus Darnell Pickett appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence

reduction based on Amendment 782 to the Sentencing Guidelines.

We   have   reviewed    the     record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United     States     v.     Pickett,   No.      6:09-cr-00178-GRA-1

(D.S.C. Oct. 1, 2015).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court      and    argument     would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                          2